DETAILED ACTION
This Office Action is in response to the amendment filed 3/2/2021.  Claims 1-2, 4-9, 11-16, and 18-20 are pending in this application.  Claims 1, 8, and 15 are independent claims.  This Office Action is made final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites receiving a numerical coefficient and a numerical constant and an operator, determining the constant and operator to be likely included within a decomposition of the numerical coefficient, assigning a complexity cost to the numerical constant and operator, decomposing the coefficient into a mathematical expression(s) by taking into account a complexity cost of the mathematical expression(s), generating an expression tree representation of the decomposed numerical coefficient, and outputting the expression tree representation and mathematical expression(s). 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  For instance, receiving a numerical coefficient and decomposing 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  As noted above, the claim recites the additional elements of being “computer-implemented” via “a controller”.  However, these elements are recited at a high-level of generality, i.e. as generic computer components performing generic computer functions such as mathematical calculations and/or data processing.  For instance, the claims fail to include any 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using “a controller” to perform “computer-implemented” method steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claims 2 and 4-7, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claims recite further limitations that are abstract mathematical concepts or that may be performed in the mind without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Claim 8 recites receiving a numerical coefficient and a numerical constant and an operator, determining the constant and operator to be likely included within a decomposition of the numerical coefficient, assigning a complexity cost to the numerical constant and operator, 
Under Prong One of Step 2A of the 2019 PEG, the claim recites limitations that, under the broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  As described above, receiving a numerical coefficient and decomposing it into a mathematical expression comprises performing mathematical calculations, e.g. division, as well determining and expressing mathematical relationships.  The remaining steps of determining a received numerical constant and operator to be likely included within a decomposition of the numerical coefficient, assigning a complexity cost to the numerical constant and operator, and generating and outputting an expression tree representation of the decomposed numerical coefficient and the mathematical expression, covers performance of the steps in the mind but for the recitation of generic computer components.  For instance, “determining” a received numerical constant and operator to be likely included within a decomposition of the numerical coefficient, “assigning” a complexity cost to the numerical constant and operator, and “determining” the complexity of a mathematical expression(s) are simply decisions that may clearly be performed in the mind (or with pen and paper).  Moreover, generating and outputting an expression tree representation and a mathematical expression can be done by hand, i.e. with pen and paper.  See e.g. Figures 1-2 which is a drawing of an expression tree, and could clearly be done with pen and paper.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.

Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using a generic computer system with a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claims 9 and 11-14, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 8, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claims recite further limitations that are abstract mathematical concepts or that may be performed in the mind without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Claim 15 recites receiving a numerical coefficient and a numerical constant and an operator, determining the constant and operator to be likely included within a decomposition of the numerical coefficient, assigning a complexity cost to the numerical constant and operator, decomposing the coefficient into a mathematical expression(s) by taking into account a complexity cost of the mathematical expression(s), generating an expression tree representation of the decomposed numerical coefficient, and outputting the expression tree representation and mathematical expression(s). 
Under Prong One of Step 2A of the 2019 PEG, the claim recites limitations that, under the broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  As described above, receiving a numerical coefficient and decomposing it into a mathematical expression comprises performing mathematical calculations, e.g. division, as well determining and expressing mathematical relationships.  The remaining steps of determining a received numerical constant and operator to be likely included within a decomposition of the numerical coefficient, assigning a complexity cost to the numerical constant and operator, and generating and outputting an expression tree representation of the decomposed numerical coefficient and the mathematical expression, covers performance of the steps in the mind but for the recitation of generic computer components.  For instance, “determining” a received numerical constant and operator to be likely included within a decomposition of the numerical coefficient, “assigning” a complexity cost to the numerical constant and operator, and “determining” the complexity of a mathematical expression(s) are simply decisions that may clearly be performed in the mind (or with pen and paper).  Moreover, generating and outputting an expression tree representation and a mathematical expression can 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim recites the additional elements of “a computer program product comprising a computer-readable storage medium having program instructions” which “cause [a] processor system” to perform the claimed abstract process.  However, these elements are recited at a high-level of generality, i.e. as generic computer components performing generic computer functions such as mathematical calculations and/or data processing.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Thus, the claims are directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claimed additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claims 16 and 18-20, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 15, but fail to include any 

Response to Arguments
Applicant's arguments (“Remarks”) filed 3/2/2021 with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues on Page 8 of the Remarks filed 3/2/2021 that the claims do not “recite” the abstract idea of a mathematical concept under the Office’s current guidance with respect to 35 U.S.C. 101.  Applicant states that while mathematics is involved, the claims are directed toward visual deconstruction of numerical coefficients and displaying the visual deconstruction to a user.
The Examiner respectfully submits that the step of “decomposing...the numerical coefficient into the at least one mathematical expression” necessarily recites a mathematical concept (see the above claim rejections).  For instance, decomposing a number into an equivalent mathematical expression is necessarily a) based on knowledge of a mathematical relationship, or b) a mathematical calculation such as division or factoring in order to arrive at a mathematical relationship, and necessarily results in an expression of mathematical equivalency, i.e. the mathematical relationship.  The example provided in the instant specification decomposes the 
See MPEP 2106.04(a)(2)(I).  “A mathematical relationship may be expressed in words or using mathematical symbols. For example, pressure (p) can be described as the ratio between the magnitude of the normal force (F) and area of the surface on contact (A), or it can be set forth in the form of an equation such as p = F/A.”  Moreover, “the phrase ‘determining a ratio of A to B’ is merely using a textual replacement for the particular equation (ratio = A/B).”  Likewise, “decomposing” a numerical coefficient is merely a textual replacement for a mathematical relationship, such as 6.28318 = 2pi.
However, the Examiner notes that this argument is largely moot, as “decomposing...the numerical coefficient into the at least one mathematical expression” may also be performed in the mind, thus qualifying as a “Mental Process” abstract idea.  For instance, a person may view the number 6.28318 and simply have knowledge that it is equivalent to 2pi, thus decomposing the numerical coefficient entirely in the mind.

Applicant argues on Page 9 that limitations such as determining complexity costs and generating and outputting an expression tree cannot be performed entirely in the mind (even with pen and paper), and thus the claims do not recite the abstract idea of a mental process.
The Examiner respectfully submits that “assigning” complexity costs and “tak[ing] into account a complexity cost of the at least one mathematical expression” can be done mentally.  For example, a person can mentally determine that 2pi is a less complex numerical expression than “0.64048 x g”, and in turn select 2pi as the less complex decomposed expression.  See specification, paragraphs 0022-0024.  Moreover, “generating an expression tree representation of 

Applicant argues on Pages 9-10 that the claims are analogous to the USPTO’s subject matter eligibility Example 37, wherein claim(s) that recite a method of arranging icons within a display for a user to interact with a GUI for a computer system were found to be integrated into a practical application.  Applicant states that Example 37 included additional elements that recited a specific manner of automatically displaying icons to a user which is an improvement over prior systems, which is similar to the instant claims which recite additional elements that are an improvement to a decomposition system.
Applicant further argues that the claims include additional element(s) that reflect an improvement to the functioning of a computer or to another technology, by comparing the instant claims with those of Speedtrack Inc. v. Amazon.com, Inc. (“Speedtrack”), which the Court found were patent-eligible under 35 U.S.C. 101 by claiming a specific improvement in the way computers operate.
Finally, Applicant argues that the specification and claims clearly define a technological problem and claim a technical solution by calculating complexity costs defined by a user input of relevant numerical constants, which fully integrates the claims into a practical application.
In response, the Examiner respectfully submits that whether a claim satisfies the “improvements consideration” and is thus integrated into a practical application is elicited through the application of the subject matter eligibility analysis presented in the above claim rejections (see e.g. MPEP 2106(III)).  Specifically, in Prong Two of Step 2A, the Examiner is to specifically how the component was improved, i.e. by “automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use”.  Regarding Speedtrack, the Court noted that the claims recited a specific implementation of a technical/computing system for retrieving and accessing files stored in a computer storage device, claiming the technical components of a “category description table”, a “file information directory,” and a “search filter” in combination.  In other words, under Prong Two of Step 2A, the additional elements in each of the claims in question were identified, and it was determined that the additional elements recited a specific technical solution to a technical problem rather than merely generic computer components, and that each claim’s specific additional elements provided an improvement to the functioning of a computer or to another technology. 
On the contrary, the additional elements in Claim 1 merely recite generic computer components without specificity (see the above claim rejections).  Such additional elements fail to provide a meaningful limitation on the claimed steps.  However, at Prong Two of Step 2A, the Examiner is to determine if there additional element(s) in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Since the additional elements in Claim 1 fail to provide a meaningful limitation on the claimed steps, Claim 1 is not considered integrated into a practical application, nor can it satisfy the “improvements consideration”. 
it must be more than generally applied to the computer or to the other technology.  In Example 37, the claims included additional elements that recited a specific manner of automatically displaying icons based on usage, which provided a specific improvement over prior systems.  In Speedtrack, the claims included additional elements that recited a specific implementation of a system of retrieving and accessing files stored in a computer storage which guaranteed a search result and makes mistyping impossible, which provided a specific improvement over prior systems.  However, in analyzing the instant claims under Prong Two of Step 2A, the additional elements fail to recite a specific system or specific technological improvement.  Instead, they merely recite generic computer components that perform generic computer functions to perform the claimed steps.  Thus, the analyses and resulting legal and factual issues discussed in Example 37 and in Speedtrack are dissimilar to those in the instant application, and the instant claims do not reflect a technical improvement to the computer or other technology.
See MPEP 2106.05(a): 

“…the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology...That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.”

“An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or 

“To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.”

The above MPEP quotations illustrate that (1) merely adding generic computer components to perform the method is not sufficient to satisfy the improvements consideration, and (2) the claims themselves must reflect the improvement in technology in order to satisfy the improvement consideration.  In the instant case, Applicant notes that the invention is an improvement over conventional computer-implemented numerical coefficient decomposition approaches by reducing the resulting number of erroneous mathematical expressions.  In other words, the invention is an improved computer-implemented software for decomposing numerical coefficients.  
As described above, (1) the improvement must be reflected in “additional elements”, (2) the additional elements must be more than generic computer components to perform the method, (3) the claims must include the components or steps of the invention that provide the improvement, and (4) the claims must recite the details regarding how a computer aids the method or the significance of a computer to the performance of the method.  Thus, if the invention provides a particular computer-implemented software that improves upon similar conventional software, the claim should be practically applied to the particular computer such as by reciting structural elements of the software and how they function on the computer.  Currently, the claims are only generally applied to a computer, rather than being particularly, practically applied to the technology that the invention purportedly improves upon.  Rather than claiming abstract and/or mathematical steps and applying them to a generic computer, particular software elements such as particular data structures (i.e. the structure and function of the claimed “expression tree”), operator primitives, rule sets, etc., as well as how the particular software elements function to achieve the improvement, should be claimed.  A claim containing such elements may be considered to be practically applied to a computer and/or technology, and to reflect an improvement to the computer and/or technology.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182